DETAILED ACTION
An after final amendment, requesting consideration under AFCP 2.0, was received on January 21, 2021. The amendment has not been entered under the AFCP 2.0 program because the amount of search time provided under this program would not be sufficient to place the claims in condition for allowance. Therefore, the response is being reviewed under pre-pilot practice. 

Response to Amendment
The proposed after final amendments will not be entered because they raise new issues that would require further search and consideration due to the amendments to independent claim 1 and the addition of claim 21, and require further analysis under 35 U.S.C. 101, 112(a), 112(b), and 112(d).  The issues that require further search and consideration is the amendment to claim 1 directed to “identifying contamination areas on the part as residual spots; determining whether a first residual spot is larger than a first predetermined size; classifying, in response to determining that the first residual spot is larger than the first predetermined size, the first residual spot as an unacceptable residual spot; determining, in response to determining that the first residual spot is smaller than the first predetermined size, whether the first residual spot is adjacent to a second residual spot; determining, in response to determining the second residual spot, whether a distance between the first and second residual spots exceeds a threshold distance; classifying, in response to determining that the distance does not exceed the threshold distance, the first and second residual spots as a single residual spot; determining whether the single residual spot is larger than a first predetermined size; classifying, in response to determining that the single residual spot is larger than the first predetermined size, the single residual spot as an 

Response to Arguments
The applicant’s arguments regarding the rejection under 35 U.S.C. 112(a) based on the amendment to claim 1 is unconvincing because they are directed to the proposed amendments, and the proposed amendments have not been entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838.  The examiner can normally be reached on M-F 7 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/NICOLE BLAN/Primary Examiner, Art Unit 1796